Citation Nr: 0527389	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion.

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected left ankle sprain.

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected scars of the right upper lip 
and chin.

4.  Entitlement to an increased rating in excess of 10 
percent for service-connected dermatophytosis of the right 
thigh and feet, acne vulgaris of the neck, and tinea 
versicolor of the waist and upper arms.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A Notice of Disagreement was 
received later in December 2001.  A Statement of the Case was 
issued in April 2003.  A timely appeal was received later in 
April 2003.  During this time frame, the veteran moved and 
his file was transferred to the RO in St. Petersburg, 
Florida.

The Board remanded the veteran's appeal in April 2004 to the 
Appeals Management Center (AMC) for further development.  

The issues of entitlement to an increased rating in excess of 
10 percent for dermatophytosis, acne vulgaris and tinea 
versicolor and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.




FINDINGS OF FACT

1.  Prior to May 2005, the veteran's back disability is not 
productive of ankylosis of the spine, moderate limitation of 
motion, severe lumbosacral strain, or limitation of flexion 
of the thoracolumbar spine 30 degrees or less.

2.  As of May 2005, the veteran's back disability is 
productive of moderate limitation of motion with demonstrable 
deformity of the vertebral body.

3.  The veteran's left ankle sprain is not productive of 
marked limitation of motion.

4.  The veteran's scars on the right upper lip and chin are 
not productive of severe disfigurement, visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or more than one 
characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for fracture of the transverse process at L1-L4, with 
traumatic arthritis and limitation of motion, are not met 
prior to May 14, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292, 5293 and 5295 (2002 & 2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5235, 5237, 5242 and 5243 (2004).

2.  The criteria for a disability rating of 30 percent for 
fracture of the transverse process at L1-L4, with traumatic 
arthritis and limitation of motion, are met as of May 14, 
2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292, 5293 and 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5235, 5237, 5242 and 5243 (2004).

3.  The criteria for an increased disability rating in excess 
of 10 percent for left ankle sprain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5271(2004).

4.  The criteria for an increased disability rating in excess 
of 10 percent for scars if the right upper lip and chin are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
(2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.118, Diagnostic Codes 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in July 2004, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to VCAA content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in September 2000, prior to the 
time the VCAA was enacted.  The RO sent the veteran a letter 
in May 2003 seeking additional information, but this letter 
is inadequate for VCAA compliance because it failed to advise 
the veteran what information and evidence VA is responsible 
for obtaining and what information and evidence VA would 
assist the veteran in obtaining.  In April 2004, the Board 
remanded the veteran's claims to the AMC for further 
development and for compliance with the VCAA's notice 
requirements.  In July 2004, the RO notified the veteran by 
letter of the required four elements set forth by the 
Pelegrini II Court as stated above.  By means of the rating 
decision, statement of the case and supplemental statements 
of the case, the veteran was advised of the specific reasons 
why these particular claims were denied, and the information 
and evidence needed to substantiate the claims. 

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claim.  Thus, the Board considers the VCAA notice 
requirements met, and any error as to the timing of the 
notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  In 
response to a letter from VA asking for information on his 
claims, the veteran indicated in June 2003 that he received 
treatment from VA facilities in Phoenix, Arizona, and 
Fayetteville, North Carolina.  The RO had not requested those 
records when it certified the veteran's appeal to the Board, 
and thus the Board's April 2004 remand instructed the RO to 
again ask the veteran to identify all VA and non-VA treatment 
received for his service-connected conditions.  The RO did so 
in the July 2004 VCAA letter to the veteran.  The veteran did 
not respond to that request.  In October 2004, the RO did 
request treatment records from the Phoenix, Arizona VA 
Medical Center.  Those treatment records were received, but 
they are not relevant to the veteran's claims as they are for 
treatment received in 1996 and the veteran's claims were 
filed in 2000.  In requesting treatment records from 
Fayetteville, North Carolina, the RO requested treatment 
records from Womack Army Medical at Fort Bragg and received a 
reply in November 2004, that there were no records.  The 
Board notes that the veteran stated he was treated by VA in 
Fayetteville, North Carolina, not the Army.  Even though no 
request has been made to the VA Medical Center in 
Fayetteville, North Carolina, the Board finds that these 
records are not relevant to the claims being adjudicated in 
this decision.  First, it appears from the record that the 
veteran moved from North Carolina to Florida sometime before 
August 2002.  The Fayetteville records would only be relevant 
as to the period prior to his move.  The veteran underwent VA 
examinations in November 2000 and August 2001.  The veteran 
did not report receiving any recent treatment for these 
conditions in either of these examinations.  Nor has the 
veteran reported that his conditions worsened between the 
dates of the VA examinations and the last date of his 
treatment in Fayetteville.  In addition, the Board notes that 
the veteran is treated for multiple nonservice-connected 
conditions including diabetes mellitus.  Therefore, the Board 
finds that any treatment records at Fayetteville, North 
Carolina's VA Medical Center are not relevant to the present 
appeal, and VA does not need to obtain those treatment 
records for a fair determination of the veteran's claims.  
For the period after August 2002, the veteran has not 
identified any VA or non-VA medical treatment for his 
service-connected conditions being considered in this 
decision.  The veteran was notified in the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified that any 
additional evidence exists.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
November 2000, August 2001 and May 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's conditions since he 
was last examined.  The veteran has not reported receiving 
any recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issues in this case are 
entitlement to increased ratings, the present level of the 
disabilities is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

With respect to the musculoskeletal system, the Board must 
consider whether a disability warrants a higher evaluation on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  

Back Disability

The veteran was service-connected in June 1958 for residuals 
of fracture of the transverse process, which was evaluated 
under Diagnostic Code 5295 for lumbosacral strain.  In a 
March 1996 rating decision, the RO granted an increased 
rating to 20 percent and recharacterized the veteran's back 
disability as fracture of transverse process L1-L4, with 
traumatic arthritis and limitation of motion.  The RO 
evaluated the veteran's back disability under Diagnostic 
Codes 5285 and 5292 for residuals of fracture of vertebra 
with limitation of motion.  In the December 2001 rating 
decision, which is the basis of this appeal, the RO again 
evaluated the veteran's back disability under Diagnostic Code 
5295.  

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 2003, Diagnostic Code 5295 provided a 20 
percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in standing position.  A maximum 40 
percent evaluation is warranted if there is severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Prior to September 2003, Diagnostic Code 5285 evaluated 
residuals of fractures of vertebra.  With cord involvement, 
bedridden, or requiring long leg braces, a 100 percent 
evaluation is warranted.  Without cord involvement, a 60 
percent evaluation is warranted with abnormal mobility 
requiring neck brace (jury mast).  In all other cases, 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 3.71a, Diagnostic 
Code 5285 (2003).  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Id. at Note.

In addition, under the previous criteria, limitation of 
motion of the lumbar spine was evaluated under Diagnostic 
Code 5292.  Moderate limitation of motion of the lumbar spine 
warranted a 20 percent rating, and severe limitation 
warranted a maximum 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Prior to September 2002, with neurological symptoms in 
addition to orthopedic manifestations, a spine disability 
could be evaluated as intervertebral disc syndrome under 
Diagnostic Code 5293.  Moderate intervertebral disc syndrome 
with recurring attacks warranted a 20 percent rating.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief warranted a 40 percent rating.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warranted a maximum 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 20 percent rating when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there were incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there were incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (1) (2003).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(2004).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Consideration of a rating of intervertebral disc syndrome 
based on incapacitating episodes is not required as the 
medical evidence of record does not show that the veteran has 
been prescribed bed rest and treatment by a physician during 
an incapacitating episode.  The rating criteria considered 
is, therefore, that criteria in effect prior to September 
2003 (Diagnostic Codes 5285, 5292, 5293, and 5295) and the 
criteria in effect as of September 26, 2003 (General Formula 
for Rating Diseases and Injuries of the Spine).  Whichever 
rating criteria are most favorable to the veteran will be 
applied, but if the new criteria are most favorable, the 
criteria cannot be applied prior to September 26, 2003, the 
enactment date of the revisions.  

The veteran underwent a VA examination for his back 
disability in November 2000.  At that time, the veteran 
complained of pain, weakness and stiffness in his low back.  
He reported having flare-ups of back pain two to three times 
per month that last two to seven days.  He treated these 
flare-ups with rest, appliance of heat, and the use of 
transcutaneous electrical nerve stimulations (TENS) and a 
girdle.  He reported having associated intermittent numbness 
in his legs, alternating, right greater than left, 
predominantly with sitting and driving.  The numbness is in 
the posterior of the leg and the toes.  

Physical examination showed the veteran had normal posture 
and gait, with limitation of function on standing and walking 
reported to occur only during flare-ups.  The range of motion 
of the lumbar spine was within normal limits, but with pain 
at 35 degrees of extension and pulling in the right hip on 
left lateral flexion.  There was tenderness over the right 
hip area only.  Straight leg raising tests were negative on 
the left, but positive at 60 degrees on the right.  The 
examiner stated there were no DeLuca issues (i.e., weakness, 
fatigability, incoordination).  Neurological examination 
revealed deep tendon reflexes were 2+ in the left knee, and 
1+ in the left ankle, right knee and right ankle.  Sensation 
in both lower extremities was grossly intact.  Motor function 
was 5/5 throughout the lower extremities, with the exception 
of the right hip, which was 5-/5.  There was no evidence of 
muscle atrophy.  X-rays of the lumbar spine showed 
thoracolumbar levoscoliosis, multilevel advanced spondylosis 
with multilevel degenerative disc disease with the latter 
most pronounced at the lumbosacral junction.  

The diagnosis was status post fracture of transverse process 
from L1 to L4 and status post lumbar strain with 
thoracolumbar levoscoliosis and multilevel degenerative disc 
disease with the latter most pronounced at the lumbosacral 
junction.  The examiner remarked that, with regard to the 
effect of the veteran's back condition on his usual 
occupation and daily activities, the veteran notes that he 
had to give up carpentry due to his back and no longer works.  
He also reported that he can no longer drive due to his back, 
and he cannot sit for long periods of time.  He has to limit 
his activity at home due to his back pain.

The veteran underwent a second VA examination for his back 
condition in May 2005.  At this examination, the veteran 
reported that his back pain had worsened and that most of the 
time it radiates to his left leg.  He reported that his pain 
is 24/7 in duration and described the pain as dull with an 
intensity of 7 out of 10.  He stated that his pain gets 
better with heat and bed rest, and worsens with activity.  He 
reported flare-ups approximately once a week with an 
intensity of 10 out of 10, and that he has additional 
limitation of motion and functional impairment with some 
improvement with bed rest and heat.  He denied any 
constitutional complaints or sphincter dysfunction.  He 
described the pain in his back as on the left side greater 
than on the right side.  He denied any recent trauma and 
previous back surgeries.  He reported using a brace as an 
orthosis and a cane for walking.  He reported that he retired 
nine years before as a carpenter.  The examiner noted that 
pain clearly affects his activities of daily living and his 
occupational and recreational activities.

Physical examination revealed the veteran to have no specific 
muscle spasms but he did have diffuse lumbar tenderness 
around the lumbosacral area.  He walked with a broad based, 
slow gait.  His range of motion was limited to 45 degrees of 
forward flexion, 10 degrees of extension, 15 degrees of 
lateral flexion bilaterally, and 30 degrees of lateral 
rotation bilaterally.  There was fatigue on repetitive 
testing especially on forward flexion, and increased pain 
with forward flexion and left lateral flexion.  Motor 
function was 4+/5 proximal and 5/5 distal.  Deep tendon 
reflexes were 1+ all over.  Sensory examination revealed no 
decreased sensation in terms of pain and temperature, no 
Babinski sign, bilateral positive straight leg raising tests 
at 60 degrees, and no Lasegue sign.  X-rays of the lumbar 
spine reported degenerative changes and no acute fractures.

The diagnosis was osteoarthritis of the lumbar spine and 
history of previous spinous process fractures.  In the 
examiner's opinion, the veteran's current low back pain most 
likely correlates to his injury in the military service in 
addition to the normal wear and tearing of aging.

In addition, in May 2005, the veteran underwent a VA 
peripheral nerves examination.  Physical examination revealed 
normal bulk of the lower extremities bilaterally without 
muscle wasting, no vesticulations and no abnormal movement.  
Range of motion was limited in the left lower extremity only 
due to pain with movement in the hip.  The veteran had 
difficulty walking on his toes and on his heels.  He was 
unable to squat.  Straight leg tests were positive on both 
sides, left greater than right.  His gait was antalgic and he 
ambulated with a cane.  He had painful areas upon palpation 
in the regions where the sciatic nerve appears to come more 
superficially.  Reflexes were diminished with trace reflexes 
of the lower extremities with unobtainable S1 reflexes.  
Sensory examination demonstrated diminished vibratory sense, 
stocking distribution of sensory loss to pinprick up to the 
level of the ankle.  Lumbar spine x-rays were reviewed, and 
the examiner commented that they demonstrate moderate 
osteophytic changes and moderate to severe disc height loss.  
Electromyograph/nerve conduction studies were conducted and 
showed findings consistent with mild to moderate peripheral 
neuropathy in both lower extremities.  

The examiner opined that the veteran demonstrates clinical 
electrophysiological evidence for peripheral neuropathy 
involving the lower extremities bilaterally.  He also stated 
there was evidence for degenerative spine disease and 
sciatica on the left side.  In his opinion, the peripheral 
neuropathy is more likely than not related to the veteran's 
diabetes mellitus and not to his trauma in 1957.  The 
degenerative spine disease and sciatic pain, however, he 
stated was as likely as not related to trauma to the lower 
back.

It is clear from this medical evidence that, as of the May 
14, 2005 VA examination, the veteran's back condition has 
worsened from the previous examination in November 2000.  It 
is, therefore, necessary to evaluate the veteran's claim for 
an increased rating in two distinct periods - the period 
prior to May 14, 2005 and the period commencing on May 14, 
2005.  

Period Prior to May 14, 2005

After considering all the evidence, the Board finds that the 
veteran is not entitled to an evaluation higher than 20 
percent under either the old or new rating criteria prior to 
May 14, 2005.  Under the old rating criteria, in order to 
obtain a higher rating under Diagnostic Code 5285 and 5292, 
the veteran would have to have moderate limitation of motion 
with demonstrable deformity of the vertebral body.  The 
November 2000 VA examination reveals that the veteran did not 
have any limitation of motion at that time, but he did have 
pain on motion.  He is, therefore, entitled to no more than 
10 percent for slight limitation of motion after taking into 
consideration the DeLuca factors.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003); see also DeLuca v. Brown, supra.  
As for Diagnostic Code 5285, the RO found in its March 1996 
rating decision that the veteran had demonstrable deformity 
of vertebral bodies as a result of his fractures of the 
transverse processes, L1-L4.  Therefore, the additional 10 
percent permissible under Diagnostic Code 5285 is added to 
the 10 percent warranted under Diagnostic Code 5292, and the 
veteran is only entitled to a 20 percent disability rating.  

He also would not be entitled to an evaluation in excess of 
20 percent under Diagnostic Code 5295 for lumbosacral strain.  
The evidence does not show that he has a severe lumbosacral 
strain with such symptoms as listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on motion.  

Finally under the old criteria, the veteran would not be 
entitled to a higher rating under Diagnostic Code 5293 for 
intervertebral disc syndrome because the evidence does not 
show that he had either severe intervertebral disc syndrome 
with intermittent relief or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Under the new criteria, the veteran is not entitled to a 
rating higher than 20 percent because the medical evidence 
does not show that he has ankylosis of the spine or 
limitation of forward flexion of the thoracolumbar spine 30 
degrees or less.  The November 2000 VA examination did not 
reveal any limitation of motion of the veteran's low back.  
Although there was a straight leg raising test on the right 
at 60 degrees, there was no actual finding of sciatic nerve 
impairment, which may be evaluated separately under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2004).  The veteran's sensation in the lower extremities 
was grossly intact, strength was 5/5 and there was no muscle 
atrophy.  The veteran is, therefore, not entitled to a 
separate rating for any neurologic manifestations.

For the foregoing reasons, the veteran is not entitled to an 
increased disability rating in excess of 20 percent for the 
period prior the May 14, 2005.

Period Commencing May 15, 2005

At the May 2005 VA examination, the veteran had limitation of 
motion of the lumbar spine of 45 degrees of flexion, 10 
degrees of extension, 15 degrees of lateral flexion 
bilaterally and 30 degrees of lateral rotation bilaterally.  
He also had fatigue and pain on repetitive testing.  Under 
the old criteria, the Board finds that these findings are 
consistent with moderate limitation of motion under 
Diagnostic Code 5292.  Having previously found demonstrable 
deformity of the vertebral body as a residual of the 
veteran's fracture of the transverse processes of the L1-L4, 
the Board continues to add 10 percent to the rating under 
Diagnostic Code 5292 to arrive at an increased disability 
rating of 30 percent under Diagnostic Code 5285 for the 
veteran's low back disability.  

The veteran would not, however, be entitled to a disability 
rating higher than 30 percent under any other diagnostic code 
of the old criteria.  The evidence does not show that the 
veteran has severe limitation of motion of the lumbar spine 
(Diagnostic Code 5292); severe lumbosacral strain (Diagnostic 
Code 5295); or pronounced intervertebral disc syndrome with 
little intermittent relief (Diagnostic Code 5293). 

Under the new criteria, the veteran would not be entitled to 
a disability rating higher than 20 percent for the orthopedic 
manifestations of his back disability because the medical 
evidence does not show that he has forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The veteran is, 
however, entitled to a separate rating for the neurologic 
manifestations found at the VA peripheral nerves examination 
performed in May 2005.  The VA examiner found that the 
veteran has degenerative spine disease with sciatic pain, 
which he related to the veteran's service-connected back 
disability.  

The Board finds, therefore, that the veteran is entitled to a 
separate evaluation of the neurologic manifestations (i.e., 
sciatic pain) of the veteran's back disability found by the 
May 2005 VA examiner.  The veteran is entitled to a 10 
percent disability rating under Diagnostic Code 8520 for mild 
incomplete paralysis of the sciatic nerve.  He is not 
entitled to a higher rating because the evidence does not 
show moderate incomplete paralysis of the sciatic nerve.  

Having found that the veteran is entitled to a higher rating 
under both the old rating criteria and a separate 10 percent 
rating under the new rating criteria, the Board must consider 
which method of evaluating the veteran's back disability 
would result in a higher combined percentage.  See 38 C.F.R. 
§ 4.25 (2004).  The Board finds that both methods result in a 
combined rating of 50 percent.    

For the foregoing reasons, the Board denies a higher rating 
of 20 percent for the veteran's back disability prior to May 
14, 2005, but grants an increased rating of 30 percent, but 
no higher, as of May 14, 2005 and thereafter.

Left Ankle

In 1958 the veteran was service connected for a left ankle 
sprain.  His ankle sprain has been evaluated under Diagnostic 
Code 5271 for limitation motion of the ankle.  The veteran's 
left ankle sprain is currently evaluated as 10 percent 
disabling.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion, and a maximum 20 percent for 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).  Normal range of motion of the ankle is 0 
to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.

The veteran underwent VA examinations in August 2001 and May 
2005 for his left ankle sprain.  At the August 2001 
examination, the veteran complained of intermittent pain, 
weakness, stiffness, instability, fatigue and lack of 
endurance in the left ankle during periods of flare-up.  
Flare-ups were intermittent and uncomfortable in severity, 
occurring approximately once a month and lasting one day.  He 
stated his left ankle condition is exacerbated by over usage 
and cold weather, and symptoms were alleviated by warm 
weather and rest.  Physical examination did not reveal any 
callosities, corns, skin breakdown or unusual shoe wear 
pattern.  There was no limited function in standing or 
sitting.  His gait was normal, and he ambulated without 
assistive or corrective devices.  The examiner did find 
abnormal movement in the left ankle with instability and 
weakness, but no heat, redness, swelling, effusion or 
drainage.  Range of motion of the left ankle was normal but 
with pain.  X-rays of the left ankle did not show any 
abnormalities.  The diagnosis was left ankle sprain status 
post fracture with residual pain.

At the May 2005 VA examination, the veteran reported flare-
ups once a week.  He denied using a brace for his ankle, but 
stated he uses a cane to ambulate long distances.  He denied 
ever receiving cortisone injections.  Physical examination of 
the left ankle showed limited motion to 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Strength of 
the ankle was 5/5.  His tibialis anterior, peroneal tendons, 
Achilles tendon and posterior tibialis tendon were all 
functioning, firing and working adequately.  No pain was 
elicited on plantar flexion and inversion stretches.  There 
was no evidence of ligamentous instability.  When performing 
range of motion exercises, the veteran did so without 
grimacing, nor did he complain of pain during them.  X-rays 
of the left ankle did not reveal any abnormalities.  In the 
examiner's opinion, the veteran's left ankle injury during 
service, now 40 years later, has little impact on his 
function overall.  The examiner stated that objectively the 
veteran probably has approximately 5 degrees loss of 
functional range of motion with repetitive exercises, but he 
did not find any weakened movement, excess fatigability or 
incoordination, nor any pain with movement during the 
examination despite the veteran's subjective complaints.  

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for his left ankle sprain.  The medical 
evidence does not show any more than moderate limitation of 
motion.  In order for the veteran to be entitled to more, he 
would need to have marked limitation of motion.  Even giving 
consideration to DeLuca, the Board does not find any further 
disability due to weakness, fatigability or incoordination.  
The Board acknowledges that the August 2001 examination found 
these symptoms but, unlike the May 2005 VA examination, it 
also found no limitation of motion.  Taking the symptoms as 
set forth in each VA examination, the Board finds only 
evidence of a moderate disability.

The Board must also consider whether a higher rating is 
warranted under any other applicable diagnostic code.  
Diagnostic Codes 5270 and 5272 do not apply because there is 
no evidence of ankylosis in the left ankle.  Diagnostic Code 
5273 does not apply because there is no evidence of malunion 
of the os calcis or astragalus.  Finally, Diagnostic Code 
5274 does not apply because there is no evidence that the 
veteran has had an astragalectomy.  

For the foregoing reasons, the veteran's appeal for an 
increased disability rating in excess of 10 percent for left 
ankle sprain is denied.

Scars of Right Upper Lip and Chin

The veteran's service-connected scars on his right upper lip 
and chin have been evaluated as 10 percent disabling under 
Diagnostic Code 7800.  The Board notes that the criteria for 
evaluating skin disabilities contained in 38 C.F.R. § 4.118 
(which includes Diagnostic Code 7800) were revised effective 
on August 30, 2002. See 67 Fed. Reg. 49,590-595 (2002).  

Under Diagnostic Code 7800 prior to the revisions, 
disfiguring scars to the head, face, or neck warranted a 
noncompensable evaluation if scarring is slight; a 10 percent 
evaluation if scarring is moderately disfiguring; a 30 
percent evaluation if scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent evaluation if scarring is 
complete or an exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  When, in 
addition to tissue loss and cicatrisation, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id. at Note.  

The revised rating criteria provide a 10 percent evaluation 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  (1) scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

The veteran underwent VA examinations in November 2000 and 
May 2005.  At the November 2000 VA examination, the veteran 
did not report any symptoms from these scars.  Physical 
examination revealed one scar on the right (Board notes the 
examiner stated left but the correct side is right) upper lip 
measuring 8 cm by 1 cm, irregular in shape, without 
tenderness, elevated.  Texture was soft, and color was pale.  
There was no underlying tissue loss, disfigurement, 
ulceration, breakdown, limitation of function, inflammation, 
keloid formation, edema or evidence of burn.  Physical 
examination also revealed one scar on the chin measuring 9 cm 
by 1 cm running vertically down the mid-chin and across 
horizontally over the right side of the chin.  It is 
irregular in shape, pale colored, nontender, soft textured 
and elevated.  There was no adherence to underlying soft 
tissue, disfigurement, keloid formation or limitation of 
function.  Pictures were submitted with the VA examination 
report, but unfortunately they are extremely blurry.

The May 2005 VA examination revealed three scars, two on the 
chin and one on the upper lip.  Examination of the chin 
revealed one scar on the inferior aspect of the chin 
measuring 1.5 cm by 0.5 cm, pink and hypertrophic, and one 
scar on the superior aspect of the chin, linear, measuring 
nearly 3 cm by 2 mm, depressed.  In the center of the upper 
lip was a 1 cm by 2 mm atrophic scar.  For any of these 
scars, there was no pain on palpation, no gross distortion of 
his face, no keloid formation, no breakdown of skin, no 
adherence to underlying tissue and no hypo or hyper-
pigmentation.  No pictures were taken or submitted in 
conjunction with this examination.

The Board recognizes that there is a large difference between 
the measurements of the scars at the November 2000 and those 
taken at the May 2005 VA examinations.  The Board reviewed 
the entire claims file, including the service medical 
records, to determine which measurements were the most 
accurate.  The Board notes that the veteran was service-
connected for these scars in a rating decision dated in 1958.  
In that rating decision, the RO noted that VA examination 
found the right upper lip scar to measure about 1/2 inch and 
the chin scar (on the right side) measured about 11/2 inches.  
These measurements appear to be more consistent with those 
found at the May 2005 VA Examination.  The Board considers, 
therefore, the May 2005 VA examination to more accurately 
reflect the service-connected scars on the veteran's face and 
will disregard the November 2000 examination measurements.

Therefore, in evaluating the scars, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
10 percent under either the old or the new criteria.  Under 
the old criteria, in order to get a higher evaluation of 30 
percent, the veteran's facial scars would have to be severely 
disfiguring.  The VA examiners found that these scars are not 
disfiguring.  They do not produce marked and unsightly 
deformity of the eyelids, lips or auricles.  Nor does the 
medical evidence show that there is tissue loss, 
cicatrization, marked discoloration, color contrast or the 
like, that would permit an increase to 30 percent under the 
Note to Diagnostic Code 7800.  There are no other diagnostic 
codes applicable to the veteran's scars that would grant him 
an evaluation higher than 10 percent.

Under the new criteria, in order to get a 30 percent 
disability rating under Diagnostic Code 7800, the veteran 
would have to at least have visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or two or more characteristics of 
disfigurement.  The medical evidence does not show that the 
veteran has any visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or paired set of 
features.  The relevant medical evidence shows that the 
veteran only has one characteristic of disfigurement, which 
is that the surface contour of one of the chin scars is 
depressed.  The veteran is, therefore, not entitled to a 
higher evaluation under Diagnostic Code 7800.  There are no 
other diagnostic codes that are applicable to the veteran's 
scars that provide an evaluation higher than 10 percent.

For the foregoing reasons, the veteran's appeal for an 
increased disability rating for scars on the right upper lip 
and chin is denied.


ORDER

Entitlement to an increased rating of 30 percent, but no 
higher, for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion, is granted, effective May 14, 2005, subject to 
controlling regulations governing the payment of monetary 
benefits. 

Entitlement to an increased rating in excess of 20 percent 
for service-connected fracture of the transverse process at 
L1-L4, with traumatic arthritis and limitation of motion, 
prior to May 14, 2005 is denied.

Entitlement to an increased rating in excess of 10 percent 
for service-connected left ankle sprain is denied.

Entitlement to an increased rating in excess of 10 percent 
for service-connected scars of the right upper lip and chin 
is denied.


REMAND

The issues of entitlement to an increased disability rating 
in excess of 10 percent for dermatophytosis of the right 
thigh and feet, acne vulgaris of the neck, and tinea 
versicolor of the waist and upper arms, and TDIU are hereby 
remanded.  Additional evidentiary development is needed prior 
to appellate disposition of these claims.  

First, the veteran underwent a VA skin examination in May 
2005.  The examiner noted that he reviewed CPRS records, and 
that the last treatment record was from August 2004.  These 
treatment records are not, however, in the claims folder.  
The Board acknowledges that the veteran has not responded to 
previous requests for him to identify recent VA and/or non-VA 
medical treatment he has received for his service-connected 
conditions.  The Board finds, however, that an attempt should 
be made to obtain these records.  The RO should, therefore, 
contact the veteran and ask him to identify what VA medical 
facility in Florida he has received treatment at for his 
multiple skin conditions and/or contact the VA facility 
nearest his residence to obtain the referenced records.  

Second, the RO issued a Supplemental Statement of the Case in 
June 2005 after the veteran underwent VA examinations in May 
2005.  One of the VA examinations was the veteran's service-
connected skin conditions.  The Supplement Statement of the 
Case, however, fails to reflect a re-adjudication of this 
issue.  The May 2005 VA examination has, apparently, not been 
considered by the RO prior to the veteran's appeal being 
certified to the Board.  The Board cannot consider this 
evidence in the first instance and is, therefore, remanding 
this issue back to the RO for further adjudication.

Finally, the issue of entitlement to a TDIU must also be 
remanded because it is inextricably intertwined with the 
issue of an increase rating.  Since not all of the increased 
rating claims have been resolved in the above decision, the 
Board must remand the issue of TDIU to the RO for further 
adjudication subsequent to the adjudication of the issue in 
the remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all VA and non-VA medical care 
providers who have provided pertinent 
treatment for the veteran's skin conditions.  
The RO should advise the veteran that he could 
either obtain the medical records from these 
medical providers himself and submit them to 
the RO, or he should complete release forms 
authorizing VA to request copies of his 
treatment records from the identified medical 
care providers.  If the veteran provides 
completed release forms, the RO should then 
request the medical records identified.  In 
making the request, the RO should specify that 
copies of the actual treatment records, as 
opposed to summaries, are needed.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

2.  Regardless of the veteran's response to 
the above request to him for the location of 
records, the RO should contact the VA medical 
facility nearest the veteran's residence and 
obtain any records of treatment for skin 
disability dated since January 2000.  

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims for an 
increased rating for skin disabilities and 
TDIU benefits.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


